Missouri Western Civil Cover Sheet

1 of 2

JS 44 (Rev 09/10)

UNITED STATES DISTRICT COURT

https://ecf.mowd.uscourts.gov/ccs/web/cvcover.html

WESTERN DISTRICT OF MISSOURI

CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974, The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information
contained herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is

authorized for use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to the

Complaint or Notice of Removal.

Plaintiff(s): Defendant(s):
First Listed Plaintiff: First Listed Defendant:
Jessica L. Hoeschele ; J. Stauch ;

County of Residence: Jackson County
County Where Claim For Relief Arose: Jackson County

Plaintiff's Attorney(s):

Richard W. Johnson (Jessica Hoeschele)
The Law Office of Richard W. Johnson, LLC

Kansas City, Missouri 64116

Defendant's Attorney(s):

Kenneth J. Berra (J. Stauch)
Fisher, Patterson, Sayler & Smith, LLC
P.O, Box 7529 51 Corporate Woods, Suite 300, 9393 W. 110th Street
Overland Park, Kansas 66210

Phone: 816-521-8249 Phone: 913-339-6757
Fax: 888-908-6869 Fax: 913-339-6187

Email: TheDefenders2005@gmail.com

Email: KBerra@fpsslaw.com

Nichole A, Caldwell (J. Stauch)
Fisher, Patterson, Sayler & Smith, LLP

51 Corporate Woods, Suite 300, 9393 W. 110th Street

Overland Park, Kansas 66210
Phone: 913-339-6757

Fax: 913-339-6187

Email: NCaldwell@fpsslaw.com

Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

Citizenship of Principal Parties (Diversity Cases Only)
Plaintiff: N/A
Defendant: N/A

Origin: 2. Removed From State Court
State Removal County: Jackson County
State Removal Case Number: 2116-CV12198
Nature of Suit: 440 All Other Civil Rights

Case 4:21-cv-00534-FJG Document 1-3

Filed 07/26/21

County of Residence: Jackson County

Page 1 of 2

7/26/2021, 5:39 PM
Missouri Western Civil Cover Sheet https://ecf. mowd.uscourts.gov/ccs/web/cvcover.html

Cause of Action: 42 U.S.C. §§ 1983 & 1988; and violation of the 4th and 14th Amendments; excessive
force; unlawful detention, etc.

Requested in Complaint
Class Action: Not filed as a Class Action
Monetary Demand (in Thousands):
Jury Demand: Yes

Related Cases: Is NOT a refiling of a previously dismissed action

 

Signature: /s/ Nichole A. Caldwell

Date: 07/26/2021

If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the
updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.

2 of 2 Case 4:21-cv-00534-FJG Document1-3 Filed 07/26/21 Page 2 of 2 7/26/2021, 5:39 PM
